11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Matthew Jacob Guzman,                        * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CR40647.

Vs. No. 11-21-00002-CR                       * September 8, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)



     This court has inspected the record in this cause and concludes that there are
errors in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment of January 4, 2021, revoking Appellant’s
regular community supervision, to delete the assessment of attorney’s fees against
Appellant. We modify the clerk’s bill of costs to delete whatever portion of the
$9,200 in attorney’s fees is attributable to legal services rendered by Appellant’s
appointed counsel in defense against the State’s motion to revoke filed on March 3,
2020. As modified, we affirm the judgment of the trial court.